Name: 2013/235/EU: Commission Implementing Decision of 23Ã May 2013 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2013) 2905) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: economic geography;  tariff policy;  agricultural policy;  European Union law
 Date Published: 2013-05-25

 25.5.2013 EN Official Journal of the European Union L 139/29 COMMISSION IMPLEMENTING DECISION of 23 May 2013 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2013) 2905) (Text with EEA relevance) (2013/235/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) Denmark has communicated that a new inspection centre has been added to the border inspection post at the port of Esbjerg. The list of entries for that Member State as set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (3) Following communication from Germany, Spain, France, Italy, Latvia, the Netherlands and Portugal, the entries for the border inspection posts in those Member States should be amended in the list set out in Annex I to Decision 2009/821/EC. (4) The Commission audit service (formerly referred to as Commission inspection service), the Food and Veterinary Office, carried out an audit in Spain, following which it made a number of recommendations to that Member State. Spain has communicated that the one port and several airport border inspection posts should be temporarily suspended. The entries for those border inspection posts set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (5) Italy has communicated that the border inspection post at Brindisi port should be deleted from the list of entries for that Member State. Portugal has communicated that the border inspection post at Viana do Castelo port should be deleted from the list of entries for that Member State. The lists of entries for these Member States as set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (6) The United Kingdom has communicated that the border inspection post of Hull should be temporarily suspended. The list of entries for that Member State as set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (7) Following a satisfactory audit carried out by the Food and Veterinary Office in Lithuania, the approval of the road border inspection post at Kybartai, which officially opens on 21 May 2013, can be extended to live animals for all categories (U, E and O). The relevant entry for that Member State as set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (8) Annex II to Decision 2009/821/EC lays down the list of central units, regional units and local units in the integrated computerised veterinary system (Traces). (9) Following communication from Denmark, Germany, Italy, the Netherlands, Austria and the United Kingdom, certain changes should be brought to the list of central, regional and local units in Traces for these Member States, laid down in Annex II to Decision 2009/821/EC. (10) Decision 2009/821/EC should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/821/EC are amended in accordance with the Annex to this Decision. Article 2 The amendment set out in point (1)(g) of the Annex shall apply from 21 May 2013. Article 3 This Decision is addressed to the Member States. Done at Brussels, 23 May 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) OJ L 296, 12.11.2009, p. 1. ANNEX Annexes I and II to Decision 2009/821/EC are amended as follows: (1) Annex I is amended as follows: (a) in the part concerning Denmark, the entry for the port at Esbjerg is replaced by the following: Esbjerg DK EBJ 1 P Intercargo Coldstores ApS HC-T(FR)(1)(2), HC-NT(6), NHC-T(FR)(2), NHC-NT(6)(11) E D & F Man Terminals Denmark ApS HC-NT(6), NHC-NT(6)(11) (b) the part concerning Germany is amended as follows: (i) the entry for the port at Cuxhaven is replaced by the following: Cuxhaven DE CUX 1 P HC-T(FR)(2)(3) (ii) the entry for the port at Hannover-Langenhagen is replaced by the following: Hannover-Langenhagen DE HAJ 4 A HC(2), NHC(2) O (10) (iii) the entry for the port at Jade-Weser-Port Wilhelmshaven is replaced by the following: JadeWeserPort Wilhelmshaven DE WVN 1 P HC, NHC-T(FR), NHC-NT (c) the part concerning Spain is amended as follows: (i) the entry for the airport at Almeria is replaced by the following: Almeria(*) ES LEI 4 A HC(2)(*), NHC(2)(*) O(*) (ii) the entry for the aiport at Bilbao is replaced by the following: Bilbao(*) ES BIO 4 A HC(2)(*), NHC(2)(*) O(*) (iii) the entry for the airport at Gerona is replaced by the following: Gerona(*) ES GRO 4 A HC(2)(*), NHC(2)(*) (iv) the entry for the port at Las Palmas de Gran Canaria is replaced by the following: Las Palmas de Gran Canaria ES LPA 1 P Productos HC, NHC Animales(*) U(*), E(*), O(*) (v) the entry for the airport at Madrid is replaced by the following: Madrid ES MAD 4 A Iberia HC-T(FR)(2), HC-NT(2), NHC(2) U, E, O Flightcare HC(2), NHC-T(CH)(2), NHC-NT(2) O PER4 HC-T(CH)(2) WFS: World Wide Flight Services HC(2), NHC-T(CH)(2), NHC-NT O (vi) the entry for the port at MÃ ¡laga is replaced by the following: MÃ ¡laga ES AGP 1 P HC, NHC(*) U(*), E(*), O (vii) the entry for the airport at Palma de Mallorca is replaced by the following: Palma de Mallorca(*) ES PMI 4 A HC(2)(*), NHC(2)(*) O(*) (viii) the entries for the airport and port at Santander are replaced by the following: Santander(*) ES SDR 4 A HC(2)(*), NHC(2)(*) Santander(*) ES SDR 1 P HC(*), NHC(*) (ix) the entry for the airport at Santiago de Compostela is replaced by the following: Santiago de Compostela(*) ES SCQ 4 A HC(2)(*), NHC(2)(*) (x) the entry for the airport at Vigo is replaced by the following: Vigo(*) ES VGO 4 A HC(2)(*), NHC(2)(*) (xi) the entry for the airport at Vitoria is replaced by the following: Vitoria(*) ES VIT 4 A HC(2)(*), NHC-NT(2)(*), NHC-T(CH)(2)(*) U(*), E(*), O(*) (d) in the part concerning France, the entry for the port at SÃ ¨te is replaced by the following: SÃ ¨te FR SET 1 P HC(1)(2), NHC-NT (e) the part concerning Italy is amended as follows: (i) the entry for the port at Brindisi is deleted; (ii) the entry for the port at Livorno-Pisa is replaced by the following: Livorno-Pisa IT LIV 1 P Porto Commerciale HC, NHC-NT Sintemar(*) HC(*), NHC(*) Lorenzini HC, NHC-NT Terminal Darsena Toscana HC, NHC (iii) the entry for the port at Taranto is replaced by the following: Taranto IT TAR 1 P HC, NHC-NT (f) in the part concerning Latvia, the entry for the port at Riga (BFT) is replaced by the following: Riga (BFT) LV RIX 1b P HC-T(FR)(2), HC-NT(2) (g) in the part concerning Lithuania, the entry for the road at Kybartai is replaced by the following: Kybartai(13) LT KBK 3 R HC, NHC U, E, O (h) in the part concerning the Netherlands, the entry for the airport at Amsterdam is replaced by the following: Amsterdam NL AMS 4 A Aviapartner Cargo B.V. HC(2), NHC-T(FR), NHC-NT(2) O(14) Schiphol Animal Centre U(8), E KLM-2 U, E, O(14) Freshport HC(2), NHC(2) O(14) (i) the part concerning Portugal is amended as follows: (i) the entry for the airport at Porto is replaced by the following: Porto PT OPO 4 A HC-T(CH)(2), NHC-NT(2) (ii) the entry for the port at Viana do Castelo is deleted. (j) in the part concerning the United Kingdom, the entry for the port at Hull is replaced by the following: Hull(*) GB HUL 1 P HC-T(1,3)(*), HC-NT (1,3)(*) (2) Annex II is amended as follows: (a) in the part concerning Denmark, the entry for the local unit DK00100 RÃDOVRE is replaced by the following: DK00100 GLOSTRUP (b) in the part concerning Germany, the entry for the local unit DE32403 Osnabrueck, Stadt is deleted; (c) the part concerning Italy is amended as follows: (i) the entry for the local unit IT00410 TERNI-AREA ORVIETANA is replaced by the following: IT00410 TERNI (ii) the following entries for the regional unit IT00010 UMBRIA are deleted: IT00110 CITTA DI CASTELLO IT00310 FOLIGNO (d) the part concerning the Netherlands is amended as follows: (i) the entry for the central unit NL00000 VWA is replaced by the following: NL00000 NVWA (ii) the entries for the current five regional units VWA NOORD, VWA NOORDWEST, VWA OOST, VWA ZUID and VWA ZUIDWEST are replaced by the following: NL00001 NVWA NOORD NL00002 NVWA NOORDWEST NL00003 NVWA OOST NL00004 NVWA ZUID NL00005 NVWA ZUIDWEST (e) the part concerning Austria is amended as follows: (i) the entry for the local unit AT00602 BRUCK AN DER MUR is replaced by the following: AT00602 BRUCK-MÃ RZZUSCHLAG (ii) the entry for the local unit AT00604 FELDBACH is replaced by the following: AT00604 SÃ DOSTSTEIERMARK (iii) the entry for the local unit AT00608 HARTBERG is replaced by the following: AT00608 HARTBERG-FÃ RSTENFELD (iv) the following entries for the regional unit AT00600 STEIERMARK are deleted: AT00605 FÃ RSTENFELD AT00615 MÃ RZZUSCHLAG AT00616 RADKERSBURG (f) in the part concerning the United Kingdom, the entry for the local unit GB07104 LARNE is replaced by the following: GB07104 MALLUSK